Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/797,741 received July 25, 2022. Claims 1-2, 6, 9, 15 and 19 are amended, and claims 3-5, 7-8, 10-14, 16-18 and 20 are left as original.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of a water source to the electric transport device charging and cleaning station in addition to the charging power source wherein the water source is used to steam clean the electric transport device inside the housing of the charging and cleaning station prior to being vended to a user.
Regarding Claim 1: Though the prior art discloses a method for providing an electric transport device to be deployed to a user after it has been electrically charged from a plurality of electric transport devices contained within the interior of the charging station, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
connecting the electric transport device charging and cleaning station to a water source for supplying water to a cleaning mechanism inside the electric transport device charging and cleaning station … 
preparing the electric transport device for deployment from within the electric transport device charging and cleaning station, 
wherein preparing the electric transport device for deployment further includes: 
charging the electric transport device using a charging mechanism of the electric transport device charging and cleaning station; and 
cleaning the electric transport device using the cleaning mechanism of the electric transport device charging and cleaning station, wherein cleaning the electric transport device comprises using the water from the water source to steam clean the electric transport device; and 
after the electric transport device has been charged and cleaned using steam from the cleaning mechanism inside the electric transport device charging and cleaning station, deploying the prepared electric transport device to the user from the electric transport device charging and cleaning station.
Regarding Claim 9: Though the prior art discloses a method for providing an electric transport device to be deployed to a user after it has been electrically charged from a plurality of electric transport devices contained within the interior of the charging station, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of:
connecting the electric transport device charging and cleaning station to a water source for supplying water to a cleaning mechanism inside the electric transport device charging and cleaning station …
preparing a selected electric transport device from the plurality of electric transport devices stored inside the electric transport device charging and cleaning station for deployment from within the electric transport device charging and cleaning station, 
wherein preparing the selected electric transport device for deployment further includes:
charging the selected electric transport device using a charging mechanism of the electric transport device charging and cleaning station; and 
cleaning the selected electric transport device using the cleaning mechanism of the electric transport device charging and cleaning station, wherein cleaning the electric transport device comprises using the water from the water source to steam clean the selected electric transport device; and 
after the selected electric transport device has been charged and cleaned using steam from the cleaning mechanism inside the electric transport device charging and cleaning station, deploying the selected electric transport device from an access panel located at a bottom of the electric transport device charging and cleaning station.
Regarding Claim 15: Though the prior art discloses an electric transport device charging and cleaning station comprising an outer housing, a processor, a user interface and a deployment mechanism to deploy to a user the electric transport device after it has been electrically charged from a plurality of electric transport devices contained within the interior of the charging station, it fails to teach or suggest the aforementioned limitations of claim 15, and further including the combination of:
a cleaning mechanism disposed inside the outer housing, the cleaning mechanism configured to use water from a water source connected to the electric transport device charging and cleaning station to steam clean one or more of the plurality of electric transport devices; and
a charger mechanism disposed inside the outer housing, the charger mechanism configured to use electrical power from a power source connected to the electric transport device charging and cleaning station to charge one or more of the plurality of electric transport devices.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859